DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Rossi 2002/0037142US in view of the US Patent Application Publication to Michiels 20060204198US.
In terms of claim 1, a housing for enabling coupling of light from a light source to an optical light guide (Figure 4 and 21a), the housing (10) comprising: a locking mechanism (70) for maintaining an end portion of the optical light guide (4) in the vicinity of the light source (16) when the light source (16) is mounted in a mounting location in the housing (inside 10) such that light emitted by the light source is coupled into the end 
Rossi does not teach a locking mechanism adapted to receive at least one radial locking member of the optical light guide; wherein the locking mechanism includes a first portion and a second portion, wherein the first portion is fixed in the housing and includes a first circumferential structure portion, and the second portion is rotatable with respect to the first portion and includes a second circumferential structure portion, and wherein in a first rotational orientation of the second portion, the first and second circumferential structure portions are displaced from each other to allow for removal of the optical light guide, and in a second rotational orientation of the second portion, the first and second circumferential structure portions are adapted to engage with the radial locking members of the optical light guide; wherein the second portion of the locking mechanism is rotatable with respect to the first portion of the locking mechanism by a hinge connection between the first portion and the second portion; wherein the second portion of the locking mechanism is adapted to be locked in place in the second rotational orientation; wherein the second portion of the locking mechanism includes a locking member adapted to be snap-fitted with a respective locking member on a body of the housing.


As for claim 8, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the circumferential structure includes a trench adapted to receive the radial lock members (Figure 4).
As for claim 9, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches a lid portion rotatable (18) with respect to a body of the housing (10) wherein in a first rotational orientation of the lid portion a light source (16) is mountable through an opening in the body of the housing (Figure 11 and Figure 7 and [0081]) and in a second rotation orientation the lid portion of the opening is closed (the element 18 can rotated relative to 10 to move the opening 50 away from the installer.
As for claim 10-11, Rossi / Michiels teach the device of claim 1, 
Rossi does not teach wherein Michiels teaches the lid portion is rotatable with respect to the body of the housing by a hinge connection between the lid portion and the body of the housing; wherein the lid portion includes a locking member adapter to be snapped fitted with respective locking member on the body of the housing the second rotation orientation of the lid portion. 
Michiels does wherein Michiels teaches the lid portion is rotatable with respect to the body of the housing by a hinge connection between the lid portion and the body of the housing (Figure 1: 14) wherein the lid portion (14) includes a locking member (16) adapter to be snapped fitted with respective locking member (14 and 16) on the body of 
As for claim 12, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches the circumferential structure (outer portion of 70) extends around an entire inner circumference of the locking mechanism (area of 22).
As for claim 13, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the locking mechanism is adapted to enclose the entire circumference of the optical light guide (Figure 4 and 21a).
As for claim 14, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the locking mechanism is adapted to lock the optical light guide in place in a plane of the circumferential structure (Figure 4 and 21a).
As for claim 15, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the housing is adapted to enclose the light source and the end portion of the optical light guide (Figure 4: 16).
As for claim 16, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the circumferential locking mechanism includes arch-shaped portions (Figure 4 and 21a).
 As for claim 17, Rossi / Michiels teach the device of claim 1, wherein Rossi teaches wherein the circumferential locking mechanism is circular (Figure 4 and 21a).

In terms of claim 19, Rossi / Michiels teach an optical assembly including the housing according to claim 1, a light source, and an optical light guide (Rossi figure 4: 16 and 24).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi / Michiels as applied to claim 19 above, and further in view of the US Patent  to Huise 6,186,650US.
In terms of Claim 20 Rossi / Michiels teaches the device of claim. Rossi and Michiels do not teach wherein the housing with a source is place in a vehicle. 
Huise teaches an optical package that contain fiber and a light source used within vehicle to provide to lamination lighting.
It would have been obvious to one of ordinary sill in the art before the effective filing date of the current invention to apply the light source Rossi / Michiels in a vehicle to provide for light  since laser diodes are known to be bright and energy efficient light sources. This modification would provide for more efficient energy light consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874